BRIAN QUINN, Justice.
I concur, in general, with the opinion of the majority but write separately to further clarify my reasons for affirming the decision of the trial court.
First, though Jennifer Lee Hylton complains of the directive requiring her two children with William O’Brien to live in Fort Bend County or counties contiguous thereto, she does so in a most restrictive way. That is, the framework in which her issues are cast is quite limited and limiting. She is not complaining about being unable to domicile her children anywhere other than those particular counties. Rather, she simply questions the restriction to the extent it prevents the youths from moving across the globe to Hawaii. And, therein lies the rub. Given the applicable standard of review of abused discretion, Seidel v. Seidel, 10 S.W.3d 365, 368 (TexApp.-Dallas 1999, no pet.), and the deference we must accord the trial court’s fact findings, I too believe that evidence and authority supports that court’s implicit decision viz domicile in Hawaii. The same is not necessarily true regarding domicile anywhere other than Fort Bend County and those counties contiguous with it. But, since Hylton does not attack the restriction on the ground that it prevents the children from living in locales other than Hawaii, the issue of whether the directive is overly restrictive in general is not before us.
Second, to the extent that Hylton asserts that the trial court’s directive also violates her right to equal protection, I find the argument insufficiently briefed. She offered no substantive analysis or authority explaining how that right was violated. Tex.R.App. P. 38.1(h); In re Marriage of Williams, 998 S.W.2d 724, 730 (Tex.App.-Amarillo 1999, no pet.) (holding that the failure to accompany an issue with substantive analysis or citation to legal authority results in the waiver of that issue).
Third, as to the assertion that her purported constitutional right to travel to Hawaii is contravened, I cannot overrule the issue by concluding that the restriction impedes the children’s mobility, as opposed to Hylton’s. Like the Supreme Court in Ex parte Rhodes, 163 Tex. 31, 352 S.W.2d 249 (Tex.1961), I too recognize that a mother would not likely move without her child. Id. at 251. Nor do I find acceptable the alternative that in return for moving to Hawaii, she must relinquish custody of her children.
Nevertheless, the truism that no right is absolute is also something I cannot ignore. And, to be weighed against Hylton’s alleged right to live in Hawaii are, at the very least, 1) the State’s interest in having both parents share the duty of raising their offspring, Lenz v. Lenz, 79 S.W.3d at 14 (acknowledging this to be an aspect of the public policy of Texas), 2) the father’s interest in interacting with his children, Id. at 18, and 3) the children’s interest in interacting with both their parents. Hyl-ton addressed none of the countervailing factors in her argument. Nor does she suggest that other reasonable measures could have been enacted which were of lesser preclusive affect and which furthered the interests of all involved to the greatest extent possible. Instead, she merely implies that her right to travel is preeminent. With this, I cannot agree. Simply put, a state’s interest in assuring that children have meaningful interaction *454with both parents (assuming the parents have not somehow abused or legally lost that opportunity) is sufficiently compelling to temper Hylton’s purported right to live in Hawaii. See Dupree v. Texas Dept. of Protective and Regulatory Services, 907 S.W.2d 81 (Tex.App.-Dallas 1995, no writ) (holding the goal of establishing a stable, permanent home for a child is a compelling interest of the government which includes preserving the parent-child relationship.)